Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered December 13, 2004, convicting him of attempted assault on a police officer (two counts), assault in the second degree, operating a motor vehicle while under the influence of alcohol, aggravated unlicensed operation of a motor vehicle in the first degree, resisting arrest, obstructing governmental administration in the second degree, and disorderly conduct (two counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is modified, on the law, by vacating the convictions of attempted assault on a police officer, vacating the sentences imposed thereon, and dismissing those counts of the indictment; as so modified, the judgment is affirmed.
As the People correctly concede, the attempt to assault a police officer is a legal impossibility (see Penal Law §§ 110.00, 120.08; People v Campbell, 72 NY2d 602, 607 [1988]; People v Graham, 302 AD2d 984, 985 [2003]). Accordingly, the defendant’s convictions of attempted assault of a police officer under Penal Law §§ 110.00 and 120.08 must be vacated.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish beyond a reasonable doubt the defendant’s guilt of two counts of disorderly conduct (see Penal Law § 240.20 [1], [3]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions have been rendered academic. Schmidt, J.P., Crane, Rivera and Spolzino, JJ., concur.